01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-173-RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LIOBANY SERRANO LUNA,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession of Cocaine Base with Intent to Distribute; Forfeiture

15 Allegations

16 Date of Detention Hearing:     October 9, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant was born in Cuba. Defendant was not interviewed by pretrial



     DETENTION ORDER
     PAGE -1
01 services. Much of his background information is unknown or unverified. The AUSA proffers

02 that defendant fled to Canada after his arrest on related state charges, and was returned to the

03 U.S. by Canadian authorities. Deportation proceedings are pending. Defendant does not

04 contest detention

05          2.     Defendant poses a risk of nonappearance based lack of legal status in the United

06 States and alleged absconding to Canada, and unverified information. Defendant poses a risk

07 of danger based on the nature and circumstances of the offense and criminal history.

08          3.     There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

13      General for confinement in a correction facility;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16      in charge of the corrections facility in which defendant is confined shall deliver the

17      defendant to a United States Marshal for the purpose of an appearance in connection with a

18      court proceeding; and

19 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

20      the defendant, to the United States Marshal, and to the United State Probation Services

21      Officer.

22



     DETENTION ORDER
     PAGE -2
01       DATED this 9th day of October, 2019.

02

03                                              A
                                                Mary Alice Theiler
04                                              United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
